IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


SIMON PROPERTY GROUP, L.P., on                 )
behalf of itself and affiliated landlord       )
entities,                                      )
                                               )
       Plaintiff,                              )
                                               ) C.A. No. N21C-01-204 MMJ (CCLD)
       v.                                      )
                                               )
REGAL ENTERTAINMENT GROUP,                     )
HOYTS CINEMAS CORPORATION,                     )
and WALLACE THEATER                            )
HOLDINGS, INC.,                                )
                                               )
       Defendants.                             )
                                               )
                                               )
                                               )


                            Submitted: May 16, 2022
                             Decided: June 27, 2022
                             Corrected: July 6, 2022

       On Plaintiff’s Motion for Partial Summary Judgment as to Liability
                                  GRANTED

Timothy R. Dudderar, Esq., Jesse L. Noa, Esq., Carla M. Jones, Esq., Potter
Anderson & Corroon, LLP, Wilmington, DE, David M. Fedder, Esq., Dentons US
LLP, St. Louis, MO, Shannon Shin, Esq. (Argued), Dentons US LLP, Chicago, IL,
Attorneys for Plaintiff Simon Property Group, L.P.
Kashif I. Chowdhry, Esq., Parkowski, Guerke & Swayze, P.A., Dover, DE, Curtis
Romig, Esq. (Argued), Kevin Arocha, Esq., Bryan Cave Leighton Paisner LLP,
Atlanta, GA, Erin A. Kelly, Esq., Bryan Cave Leighton Paisner LLP, Denver, CO,
Attorneys for Defendant Regal Entertainment Group, et al.




                                           1
                             CORRECTED OPINION

JOHNSTON, J.
                  FACTUAL AND PROCEDURAL CONTEXT
      This case stems from leasing arrangements disrupted by the Covid-19

Pandemic.

      The landlord is Simon Property Group L.P. (“Simon”), a Delaware limited

partnership. Simon is the principal operating partnership for Simon Property

Group Inc., a publicly-held Delaware corporation. Simon brings this action on

behalf of itself and as an assignee of its affiliated landlord entities (“Simon

Landlords”).

      Regal Entertainment Group is the parent company of several entities

(“Tenants”) that are tenants at various Simon properties. Hoyt Cinemas

Corporation and Wallace Theater Holdings are subsidiaries of Regal Entertainment

Group. Defendants, Regal Entertainment Group, Hoyt Cinemas Corporation, and

Wallace Theater Holdings (collectively “Regal”) are Delaware corporations.

      This action involves four commercial lease agreements (“Leases”) between

Simon and Regal—Cape Cod Mall in Massachusetts, Coconut Point in Florida,

McCain Mall in Arkansas, and Shops at Nanuet in New York. The Leases were




                                           2
entered into between March 19991 and July 2012. Each Lease is subject to a

choice-of-law provision.

      Each Lease requires Tenants to timely pay their obligations as outlined

within the rental agreements. Regal guaranteed performance by Tenants of all

agreements, covenants, and obligations contained within the Leases. Each Lease

contains either the same or a close variation of the following Guarantee Provision:

      Guarantor hereby absolutely unconditionally and irrevocably
      guarantees (i) the full and prompt payment of rent and other charges
      payable under the Lease, (ii) the full, complete and punctual
      performance, observance and satisfaction of each obligation, duty,
      covenant and agreement of Tenant under the Lease, and (iii) the full
      and prompt payment of any costs of enforcing this Guaranty . . . . If
      Tenant defaults under the Lease, Guarantor will immediately cure the
      default, including payment to Landlord of any amounts in default, and
      including all damages and expenses arising in connection with Tenant’s
      default, to the extent such are required to be paid by Tenant pursuant to
      the Lease.
      The Leases also contain a force majeure provision, obligating Tenants to pay

rent in full and on time despite the occurrence of a force majeure event. Each

force majeure clause provides either the same or a similar variation of the

following:


      Section 21.5. Force Majeure. If either party hereto shall be delayed or
      hindered in or prevented from the performance of any act required
      hereunder by reason of strikes, lockouts, labor troubles, inability to
      procure material, failure of power, restrictive governmental laws or
      regulations, riots, insurrection, war, environmental remediation work

1
  The Cape Cod Lease was executed in March 1999, but operates under an amendment executed
in January 2020.


                                            3
       whether ordered by any governmental body or voluntarily initiated, or
       other reason of a like nature not the fault of the party delayed in
       performing work or doing acts required under this Lease, the period
       for the performance of any such act shall be extended for a period
       equivalent to the period of such delay. Notwithstanding the foregoing,
       the provisions of this Section 21. 5 shall at no time operate to excuse
       Landlord or Tenant from the payment of Minimum Annual Rent,
       additional rent or any other payments required by the terms of this
       Lease when the same are due, and all such amounts shall be paid
       when due.2
       In March 2020, state and local governments began to implement numerous

orders and guidelines in response to the outbreak of COVID-19 in the United

States. As a result, multiple states, including the states where the Simon properties

are located—Massachusetts, Florida, Arkansas, and New York—mandated the

closure of shopping malls and movie theatres. 3 Tenants at Simon properties

adhered to the relevant COVID-19 restrictions in their respective states. In April

2020, Tenants began to default on their rent obligations under the Leases.

       Upon reopening, capacity was restricted to 50% or less while adhering to

social distancing guidelines. Additionally, movie studios had limited access to

first-run films. Regal asserts there were no new releases from mid-March 2020

until at least August 2020. Regal began attempting to reopen theaters in August

2
 Affidavit of Jeffrey M. Clifton (“Clifton Aff.”) Ex. F § 21.5.
3
 Defendants present numerous examples of government regulations. The Governor of
Massachusetts issued a Shelter-At-Home order beginning March 24, 2020. The Governor of
Florida declared a Stay-At-Home order effective April 3, 2020. Around March 18, the Arkansas
Department of Public Health closed all indoor entertainment venues, including movie theaters.
On March 7, 2020, the Governor of New York declared a disaster emergency. On March 22,
2020, the Governor of New York issues an Executive Order requiring all non-essential
businesses to close.


                                              4
2020 with limited access to first-run films. As a result, Regal asserts that it was

struggling to avoid bankruptcy due to non-existent revenue and high operating

costs.

         Tenants currently are in default under their Leases for failure to pay rent and

other charges for the period between April 2020 through May 2021. Simon asserts

that Regal, as guarantor, owes Simon Landlords an excess of $5.5 million in

unpaid rent and other charges.

         Simon has moved for partial summary judgment on Count II (Breach of

Cape Cod Regal Guaranty), Count III (Breach of Coconut Point Guaranty), Count

IV (Breach of McCain Mall Guaranty), and Count V (Breach of Shops at Nanuet

Guaranty).

              MOTION FOR SUMMARY JUDGMENT STANDARD

         Summary judgment is granted only if the moving party establishes that there

are no genuine issues of material fact in dispute and judgment may be granted as a

matter of law.4 All facts are viewed in a light most favorable to the non-moving

party.5 Summary judgment may not be granted if the record indicates that a

material fact is in dispute, or if there is a need to clarify the application of law to

the specific circumstances.6 When the facts permit a reasonable person to draw



4
  Super. Ct. Civ. R. 56(c).
5
  Burkhart v. Davies, 602 A.2d 56, 58–59 (Del.).
6
  Super. Ct. Civ. R. 56(c).


                                               5
only one inference, the question becomes one for decision as a matter of law.7 If

the non-moving party bears the burden of proof at trial, yet “fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case,” then summary judgment may be granted against that party.8

                                         ANALYSIS

       The primary issue is whether the COVID-19 pandemic is an event excusing

payment under the Leases. Each Lease contains a force majeure provision. The

Cape Cod force majeure clause provides:

       The period of time during which either party is prevented or delayed in
       any performance or the making of any improvements or repairs or
       fulfilling any obligation under this Lease, other than the payment of
       fixed annual minimum rent, additional rent, percentage rent or any
       other required payment, due to unavoidable delays caused by fire,
       catastrophe, strikes or labor trouble, civil commotion, Acts of God or
       the public enemy, governmental prohibitions or regulations or inability
       to obtain materials by reason thereof, or any other causes beyond such
       party’s reasonable control, shall be added to such party’s time for
       performance, and such party shall have no liability reason thereof.9
The Coconut Point force majeure clause provides:

       If either party hereto shall be delayed or hindered in or prevented from
       the performance of any act required hereunder by reason of strikes,
       lockouts, labor troubles, inability to procure material failure of power,
       restrictive governmental laws or regulations, riots, insurrection, war,
       environmental remediation work whether ordered by any governmental
       body or voluntarily initiated, or other reason of a like nature not the
       fault of the party delayed in performing work or doing acts required
       under this Lease, the period for the performance of such act shall be

7
  Wooten v. Kiger, 226 A.2d 238, 239 (Del.).
8
  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
9
  Clifton Aff. Ex. E § 23.04.


                                                6
       extended for a period equivalent to the period of such delay.
       Notwithstanding the foregoing, the provisions of this Section 21.5 shall
       at no time operate to excuse Landlord or Tenant from the payment of
       Minimum Annual Rent, additional rent or any other payments required
       by the terms of this Lease when the same are due, and all such amounts
       shall be paid when due.10
Both the McCain Mall and Shops at Nanuet force majeure clauses provide:

       “Force Majeure Event” means any matter beyond the reasonable
       control and not the fault of LANDLORD or TENANT as the case may
       be, including, but not limited to, interference by governmental
       authorities civil disturbance, strikes, lockouts, labor disputes, inability
       to procure labor or materials failure of electric power, restrictive
       governmental laws or regulations, governmental intervention, taking by
       eminent domain, riots, insurrection, war, fire, casualty, severe weather,
       acts of terrorism, and acts of God, subject to the provision that such
       party’s lack of funds or the unavailability of a particular contractor or
       personnel shall not be deemed a Force Majeure Event.11
                                               ***
       In the event that either party here to shall be delayed or hindered in or
       prevented from the performance of any act required hereunder (except
       for the payment when due of any money) by reason of a Force Majeure
       Event (defined in Section 1.03(d)), then performance of such act shall
       be excused for the period of the delay and the period for the
       performance of any such act shall be extended for a period equivalent
       to the period of such delay, if the party claiming entitlement to the
       extension shall have provided written notice to the other party of the
       event giving rise to the delay within ten (10) Business Days of the
       occurrence of such event, but without such requisite notice being
       provided, no extension shall be applicable. Delays or failures to
       perform resulting from lack of funds or the unavailability of a particular
       contractor or personnel shall not be deemed delays by reason of a Force
       Majeure Event (defined in Section 1.03(d)).12



10
   Clifton Aff. Ex. F § 21.5.
11
   Clifton Aff. Ex. G § 1.03(d); Clifton Aff. Ex. H § 1.03(d).
12
   Clifton Aff. Ex. G § 23.06; Clifton Aff. Ex. H § 23.06.


                                                7
       Simon relies on Simon Property Group, L.P. v. Brighton Collectibles, LLC,

in which this Court found that the COVID-19 pandemic is not an event that

excused payments under the lease. 13 The Brighton lease provided:

       If either party hereto shall be delayed or hindered in or prevented from
       the performance of any act required hereunder by reason of strikes,
       lockouts, labor troubles, inability to procure material, failure of power,
       restrictive governmental laws or regulations, riots, insurrection, war,
       environmental remediation work whether ordered by any governmental
       body or voluntarily initiated or other reason of a like nature not the
       fault of the party delayed in performing work or doing acts
       required under this Lease, the period for the performance of any such
       act shall be extended for a period equivalent to the period of such delay.
       Notwithstanding the foregoing, the provisions of this Section 24.5 shall
       at no time operate to excuse Tenant from … any obligations for
       payment of Minimum Annual Rent, Percentage Rent, additional rent or
       any other payments required by the terms of this Lease when the same
       are due, and all such amounts shall be paid when due.14
This Court dismissed the defenses of frustration of purpose, impossibility,

impracticability, and breach of quiet enjoyment, holding that the Brighton leases

contained a broad force majeure provision.15 The Brighton case survived the

motion to dismiss solely on the issue of oral modification of the leases.

       Simon argues that courts across the country consistently have held

commercial Tenants to payment obligations despite the COVID-19 pandemic. In

Brighton, this Court relied on 1600 Walnut Corporation v. Cole Haan Company




13
   2021 WL 6058522, at *2 (Del. Super.).
14
   Id. at *6 (emphasis added).
15
   Id. at *7.


                                           8
Store.16 In Cole Haan, the United States District Court for the Eastern District of

Pennsylvania categorized the COVID-19 pandemic and resulting government

restrictions as a force majeure event. The District Court found that Cole Haan was

still obligated to pay rent under the lease.17 The District Court reasoned that the

Cole Haan parties had broad discretion to allocate risks between them in a

contract.18

       The parties in this action currently have a related case in Indiana.19 Regal’s

affiliated entities argued that their payment obligations were excused by the

COVID-19 pandemic and related governmental restrictions. The Indiana

Commercial Court issued an order granting Simon’s motion for summary

judgement as to liability holding that the language of the Leases is “clear and

unambiguous that those abatement clauses do not overcome [the force majeure

provisions] which require the Defendants to pay rent on time despite any force

majeure events.”20 The court allowed the defense of impossibility to remain solely

to be addressed as it pertains to determining damages. 21




16
   530 F.Supp.3d 555 (E.D. Pa.).
17
   Id. at 558.
18
   Id.
19
   Simon Property Group, L.P. v Regal Cinemas, Inc., No. 49DOI-2102-Pl-005202 (Ind. Super.
Ct. Feb. 18, 2022).
20
   Id., slip op. at 15.
21
   Id., slip op. at 12.


                                             9
       The Leases in this action contain choice-of-law provisions. The Leases are

governed by the laws of Massachusetts, Arkansas, New York and Florida. The

Guaranties are governed by the laws of Tennessee, Arkansas, New York and

Indiana. Simon asserts that the laws of each jurisdiction are not in conflict.22

Regal does not provide authority to the contrary that is directly on point with this

COVID-19 pandemic-based litigation.

       Defendants primarily rely on UMNV 205-207 Newbury, LLC v. Caffé Nero

Americas Incorporated.23 The Caffé Nero court held: “Caffé Nero's obligation to

pay rent was discharged while it was barred from letting customers drink or eat

inside the leased premises, at least from March 24 to June 22, 2020.”24 The Caffé

Nero lease provided that Café Nero could only use the premises as a café and in a

manner consistent with other locations in the area. The Caffé Nero force majeure

clause provided:

       Neither the Landlord nor the Tenant shall be liable for failure to
       perform any obligation under this Lease, except for the payment of
       money, in the event it is prevented from so performing by ... order
       or regulation of or by any governmental authority ... or
       for any other cause beyond its reasonable control, but financial
       inability shall never be deemed to be a cause beyond a party's
       reasonable control ..., and in no event shall either party be excused or

22
   For example, in A/R Retail LLC v. Hugo Boss Retail, Inc., the New York Supreme Court
opined: “A number of New York courts assessing commercial lease disputes amidst the COVID-
19 pandemic have held that the temporary and evolving restrictions on a commercial tenant's
business wrought by the public health emergency do not warrant rescission or other relief based
on “frustration of purpose.” 2021 WL 2020879, at *9 (N.Y. Sup. Ct.).
23
   2021 WL 956069 (Mass. Super.).
24
   Id. at *1.


                                              10
       delayed in the payment of any money due under this Lease by reason
       of any of the foregoing.25
The court allowed the frustration of purpose defense to survive, finding that there

were no other provisions in the lease that addressed the possibility of frustration of

purpose or allocating the risk of a global pandemic leading to operating

restrictions.26 The court reasoned:

       This force majeure provision says that generally neither UMNV nor
       Caffé Nero is liable for breach of contract if they are prevented from
       performing by any cause beyond its reasonable control, but it includes
       two important exceptions. First, financial inability shall never be
       considered a cause beyond a party's control. Second, failure to pay
       rent or other money due under the Lease will never be excused on the
       ground that a party was prevented from making the payment by some
       cause beyond its control. The phrase “by reason of any of the
       foregoing” at the end of the provision refers to a party being
       “prevented from ... performing by” any of the listed risks or any
       other “cause beyond its reasonable control.”

       Thus, the force majeure provision addresses the risk that performance
       may become impossible, but does not address the distinct risk that the
       performance could still be possible even while main purpose of the
       Lease is frustrated by events not in the parties’ control.27

The court further reasoned that the Caffé Nero lease, as a whole, provided

confirmation that the force majeure provision did not address possible frustration




25
   Id. at *6.
26
   Id.
27
   Id. (emphasis in the original).


                                          11
of purpose.28 There were separate provisions in the lease that addressed the classic

cause of frustration of purpose and Caffé Nero’s rights under the doctrine.29

        [N]othing in [the force majeure provision] says that [provisions
        specifying how frustration of purpose would apply] is an exception to
        the force majeure rules that the parties negotiated. Because it is not;
        frustration of purpose is a different issue, arises under different
        circumstances, and is not addressed by the force majeure provision.30
        The holding in Caffé Nero is distinguishable and unpersuasive. The Court

finds that the force majeure clauses in the Leases are substantively similar to the

leases in Brighton and Cole Haan. There has been no argument that there are

separate clauses in the Leases that address allocation of risk for frustration of

purpose. The Leases are not ambiguous regarding the force majeure provisions.

The provisions very broadly allocate the risk of unforeseeable events. There is no

authority presented or basis to find that a force majeure provision must list every

possible event or circumstance that may excuse performance under the Lease. The

Leases unambiguously and clearly allocate risk of impossibility and

impracticability to Tenants.

        The Court further finds that there is no conflict regarding a choice of law

analysis. Therefore, based on the great weight of authority in Delaware and other




28
   Id.
29
   Id. at *7.
30
   Id.


                                           12
jurisdictions, Simon is entitled to partial summary judgment on liability. The

Court finds that the affirmative defenses set forth by Regal do not apply.

         The Court acknowledges that this ruling may seem harsh. However, all

parties to the Leases are sophisticated. The parties freely contracted and allocated

risks. The parties chose to allocate force majeure risk to Tenants.

         The events surrounding COVID-19, although unfortunate, are neither

unprecedented nor unforeseeable. In the early 20th century, the world experienced

one of the most severe pandemics—the Spanish Flu. In 1988, the film industry

was significantly affected by the Writers Guild of America strike—halting the

release of first-run movies.

         For purposes of clarity the Court need not address the standing of Regal to

assert the affirmative defenses of impossibility, impracticability, and frustration of

purpose. The Court need not address the circumstances surrounding closures as

they pertain to government restrictions. The Court further also need not address

the lack of access first-run films; Simon’s alleged breach of co-tenancy

requirements under the lease;31 and Simon’s alleged breach of the Covenant of

Quiet Enjoyment.


31
     The co-tenancy provision provides:
         (a) The “Co-Tenancy Obligation” means that . . . Landlord shall be required to
         have . . . (1) a minimum of two (2) anchor stores (each having no less than 50,000
         square feet of floor space) occupied, open for business and in operation on a
         continuous basis; [and] (2) a minimum of seventy percent (70%) of the small shop
         . . . retail and restaurant units of the Center occupied, open for business and in


                                                 13
                                       CONCLUSION

       The Court finds that the Leases contain broad force majeure provisions.

These provisions allocate risk for unforeseeable events to the Tenants. Based on

the great weight of authority in Delaware and in other jurisdictions, Regal is not

excused from its obligations as Guarantor pursuant to the Leases. Thus, the

doctrines of frustration of purpose, impossibility, impracticability, and breach of

quiet enjoyment, cannot survive a motion to dismiss. THEREFORE, Plaintiff’s

Motion for Partial Summary Judgement as to Liability on Counts II, III, IV, and V

is hereby GRANTED.

       IT IS SO ORDERED.

                                           /s/ Mary M. Johnston
                                       The Honorable Mary M. Johnston




        operation on a continuous basis[.] (b) A Deficient Occupancy Level shall exist if
        the Co-Tenancy Obligation is not met[.] (c) For each period of Deficient
        Occupancy Level . . . in complete substitution of Base Rent and Percentage Rent
        which otherwise would be payable, Tenant shall pay to Landlord as “Co-Tenancy
        Deficiency Rent” Fifteen Percent (15%) of Gross Sales during the Period of
        Deficient Occupancy Level[.]
The Court finds that even if the co-tenancy provision applies, it is applicable to damages,
not liability.


                                                14